Exhibit ReGen Biologics Announces Common Stock Financing to Support Launch of Menaflex™Collagen Meniscus Implant Financing Led by Sanderling Venture Partners Hackensack, NJ – January 21, 2009 – ReGen Biologics (OTC: RGBO) (“ReGen”) announced today that on Friday, January 16, 2009, it completed the first of a two stage private placement of approximately $7 million of common stock.The second stage is estimated to result in the placement of approximately $3 million in additional common stock, providing for a total of approximately $10 million in combined gross proceeds.The proceeds will support the launch of the Company’s Menaflex™product in theU.S., which recently received FDA clearance.Sanderling Venture Partners led the transaction with a new investment of approximately $4 million.Investors in the second stage of this financing are holders of options issued by the Company in connection with an earlier private placement. “We are delighted with the success of this first stage of the financing,” said Gerald E.
